internal_revenue_service date number info release date uilc cc dom p si 1-cor-104682-00 this responds to correspondence submitted on your behalf by requesting late s_corporation relief for an effective date of date in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under provisions of this revenue_procedure please complete the enclosed form_2553 and submit it to the fresno service_center pursuant to this revenue_procedure please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful signed dianna k miosi sincerely yours dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_97_48 form_2553
